     Case 2:17-cv-00713-JAD-NJK Document 64 Filed 06/15/21 Page 1 of 4



 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     2810 West Charleston Blvd. #75
 4   Las Vegas, Nevada 89102
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     THUNDER PROPERTIES, INC.
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11                                                   ***
12   NATIONSTAR MORTGAGE LLC,                         )
                                                      )
13                                         Plaintiff, )
                                                      )     Case No. 2:17-cv-00713-JAD-NJK
14   vs.                                              )
                                                      )            ECF No. 64
15   THUNDER PROPERTIES, INC.,                        )
                                                      )
16                                        Defendant. )
                                                      )
17
                              STIPULATION
                            STIPULATION   TO STAY
                                        & ORDER   LITIGATION
                                                STAYING CASE
18
            COMES NOW, Defendant, THUNDER PROPERTIES, INC. (“Thunder”), and Plaintiff,
19
     NATIONSTAR MORTGAGE LLC (“Nationstar”), by and through their undersigned counsel,
20
     and hereby stipulate and agree as follows:
21
            1.      The instant matter involves real property commonly known as 3433 Skyline
22
                    Boulevard, Reno, Nevada 89509 (“the “Property”), which is located within and
23
                    governed by a common interest community known as Skyline Villas Association,
24
                    Inc. (the “HOA”). The Property was the subject of a homeowners association lien
25
                    foreclosure sale conducted by Hampton & Hampton Collections, LLC
26
                    (“Hampton” or “HOA Trustee”), on behalf of HOA on November 12, 2013
27
                    (“HOA Foreclosure Sale”). Thunder purchased the Property at the HOA
28
                                                  Page 1 of 4                             3433 Skyline
     Case 2:17-cv-00713-JAD-NJK Document 64 Filed 06/15/21 Page 2 of 4



 1               Foreclosure Sale. Nationstar or its predecessor possessed one or more secured

 2               interests in the Property at the time of the HOA Foreclosure Sale.

 3         2.    On December 10, 2019, Plaintiff filed a Motion for Summary Judgment herein

 4               [ECF #39].

 5         3.    Pursuant to an Order dated September 29, 2020 [ECF #57], this Court determined

 6               that HOA and Hampton failed to provide statutorily required notice to the holder

 7               of the first deed of trust recorded against the Property as required by law and that

 8               the HOA Foreclosure Sale is thus voidable. The Court further directed the parties

 9               to file supplemental briefs addressing the proper remedy given the finding of

10               voidability.

11         4.    Nationstar filed a supplemental brief on October 16, 2020 [ECF #58], pursuant to

12               which it argues that the HOA Foreclosure Sale should be deemed valid but that

13               Thunder should be deemed to have purchased the Property subject to its secured

14               interest(s). Thunder filed a response brief on October 30, 2020 [ECF #59],

15               pursuant to which it argues that under circumstances such as those at hand, the

16               HOA Foreclosure Sale should be voided at Thunder’s option. Nationstar filed a

17               reply brief on November 11, 2020 [ECF #60]. The supplemental briefing remains

18               pending before the Court at this time.

19         5.    Thunder and Nationstar have recently reached an agreement in principle to resolve

20               this matter in its entirety. The agreement will be confidential but generally

21               involves Thunder retaining ownership of the Property and paying agreed upon

22               consideration to Nationstar in exchange for a release of its security interests in the

23               Property. The agreement is contingent upon the HOA Foreclosure Sale not being

24               deemed to be void.

25         6.    The parties anticipate that in conjunction with their settlement, they will stipulate

26               that the HOA Foreclosure Sale is not void and that Thunder acquired its

27               ownership interest subject to Nationstar’s security interests. However, the parties

28               need to first perform certain due diligence and document their settlement.

                                              Page 2 of 4                                     3433 Skyline
     Case 2:17-cv-00713-JAD-NJK Document 64 Filed 06/15/21 Page 3 of 4



 1         7.     Based upon the foregoing, Thunder and Nationstar jointly request that this Court

 2                stay this litigation, including any ruling based upon the supplemental briefing that

 3                is presently before the court, for a period of approximately 60 days.

 4         8.     Upon execution of a written settlement agreement, and approval of any further

 5                required stipulations, the parties anticipate that this action will be dismissed in its

 6                entirety.

 7         9.     This Stipulation is made in good faith and not for purpose of delay.

 8         Dated this       15th      day of June, 2021.

 9   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                 AKERMAN LLP
10
11
     /s/ Timothy E. Rhoda                              /s/ Melanie D. Morgan
12   TIMOTHY E. RHODA, ESQ.                            MELANIE D. MORGAN, ESQ.
     Nevada Bar No. 7878                               Nevada Bar No. 8215
13   2810 West Charleston Blvd. #75                    DONNA M. WITTIG, ESQ.
     Las Vegas, Nevada 89102                           Nevada Bar No. 11015
14   (702) 254-7775                                    1635 Village Center Cir., Suite 200
     croteaulaw@croteaulaw.com                         Las Vegas, NV 89134
15   Attorney for Defendant                            702-634-5000
     Thunder Properties, Inc.                          702-380-8572 (fax)
16                                                     melanie.morgan@akerman.com
                                                       donna.wittig@akerman.com
17                                                     Attorney for Plaintiff
                                                       Nationstar Mortgage, LLC
18
19
                                                IT IS SO ORDERED.
                                              ORDER
20
21    Based on the parties' stipulation [ECF No. By:
                                                 64] and good cause appearing, IT IS HEREBY
     ORDERED that this action is STAYED for all purposesJudge, U.S.
                                                            until   District
                                                                  August  18,Court
                                                                              2021.
22
23                                                Dated:

24
25                                                         _____________________________
                                                           U.S. District Judge 6/18/2021
26
27
28
                                               Page 3 of 4                                      3433 Skyline
